FILED
                                                                            November 19, 2021
                                                                                  released at 3:00 p.m.
No. 20-0997 – In re: A. F.                                                    EDYTHE NASH GAISER, CLERK
                                                                              SUPREME COURT OF APPEALS
                                                                                   OF WEST VIRGINIA
WOOTON, J., concurring, in part, and dissenting, in part:


              I concur with the majority’s conclusion that the circuit court erred by failing

to apply the Cecil T. factors regarding incarceration. See Syl. Pt. 3, In re Cecil T., 228 W.

Va. 89, 717 S.E.2d 873 (2011). However, the proper remedy for that error is vacation of

the order and remand for adequate fact-finding and analysis by the circuit court. It is not

the place of this Court to step into the adjudicatory role of the circuit court and preemptively

resolve the case after finding error—particularly where additional, critical facts have been

developed pending appeal. This Court has long held that “[w]hen the requisite procedure

is not followed in an abuse and neglect case[] . . . the order resulting from such deviation

will be vacated and the case will be remanded for entry of an order that satisfies the

procedural requirements[.]” In re Emily G., 224 W. Va. 390, 396, 686 S.E.2d 41, 47

(2009). Accordingly, I respectfully dissent to the majority’s affirmation of the circuit

court’s termination of petitioner’s parental rights.



              It is critical to recognize that the Rules of Procedure for Child Abuse and

Neglect Proceedings as well as our extensive body of caselaw do not exist merely as a

vehicle to reach a predetermined outcome. Rather, they serve an important due process

function for parents whose fundamental rights are at stake: “The Rules of Procedure for

Child Abuse and Neglect Proceedings and the related statutes . . . vest carefully described

and circumscribed discretion in our courts, intended to protect the due process rights of the

                                               1
parents as well as the rights of the innocent children.” In re Edward B., 210 W. Va. 621,

632, 558 S.E.2d 620, 631 (2001). These procedures and our precedent “also provide the

necessary framework for appellate review of a circuit court’s action.” Id.



              The majority has determined that, despite the circuit court’s failure to

properly consider and apply the balancing test set forth in Cecil T., the late-developed

record is adequate to post-hoc affirm the petitioner’s termination. Importantly, it was only

after the lower court terminated petitioner’s parental rights and while this case was pending

appeal—and after briefing had been completed—that any semblance of clarity about

petitioner’s criminal charges and duration of his incarceration developed. These are vitally

relevant inquiries under the Cecil T. holding—petitioner is entitled to respond to these

inquiries and stake out a position as to what that newly-acquired information means in

terms of his parental rights.



              More specifically, given the now relatively certain duration of petitioner’s

incarceration, he should be permitted to argue on remand which of the dispositional

alternatives contained in West Virginia Code § 49-4-604 (2020) best corresponds with A.

F.’s welfare and need for permanency. Cecil T. instructs that incarceration must be

considered “in light of the abused or neglected child’s best interests and paramount need

for permanency, security, stability and continuity.” 228 W. Va. at 91, 717 S.E.2d at 875,

Syl. Pt. 3. Termination of parental rights contains a similar statutory prerequisite that

termination must be “necessary for the welfare of the child.” See In re A. P., 245 W. Va.
                                             2
248, ___, 858 S.E.2d 873, 880 (2021) (underscoring the “distinct requirement[]” that

termination be “necessary for the welfare of the child” in terms of the child’s “physical and

emotional well-being.”). Petitioner may well wish to argue that a disposition under West

Virginia Code § 49-4-604(c)(5) is the least restrictive disposition which properly venerates

the best interests of A. F. and provides adequate permanency—particularly where his only

current parenting deficit is his incarceration.    West Virginia Code § 49-4-604(c)(5)

provides:

              Upon a finding that the abusing parent or battered parent or
              parents are presently unwilling or unable to provide adequately
              for the child’s needs, commit the child temporarily to the care,
              custody, and control of the department, a licensed private child
              welfare agency, or a suitable person who may be appointed
              guardian by the court.

(emphasis added).     Just this term, this Court unanimously endorsed just such an

arrangement. See In re S. C., No. 20-0816, slip op. at 25-26 (W. Va. October 29, 2021)

(slip op.) (holding that parent who has “remedied the conditions that led to his

adjudication” should be granted “less restrictive disposition 5” in lieu of termination and

rejecting “presum[ption]” that termination is necessary for child’s welfare “[s]imply

because the record is clear the child should remain” in placement outside of the home).



              However, it is the prerogative of the circuit court, upon receiving these

arguments under a better understanding of the applicable standard, to make findings of fact

and conclusions of law in the first instance regarding the proper disposition. See Edward

B., 210 W. Va. at 632, 558 S.E.2d at 631 (quoting Nicpon v. Nicpon, 157 N.W.2d 464, 467

                                             3
(Mich. Ct. App. 1968)) (“‘Clear and complete findings by the trial judge are essential to

enable us properly to exercise and not exceed our powers of review.’”). This Court has

repeatedly made clear that this is the role of the circuit court where error permeates the

order on review and/or important information was not considered:

              [T]he circuit court’s order, as well as the appendix record,
              show that the circuit court was lacking important evidence
              necessary for determining the petitioner’s parental fitness to
              parent C. N. Similar to our decision to reverse and remand in
              In re Timber M., we are left “with the firm conviction” that no
              one adequately considered the petitioner’s parental fitness to
              have custody of C. N.

In re A. N., 241 W. Va. 275, 289, 823 S.E.2d 713, 727 (2019) (citations omitted); see also

In re Emily, 208 W. Va. 325, 339, 540 S.E.2d 542, 556 (2000) (“[W]e are left with the firm

conviction that the final disposition of this abuse and neglect case is more appropriately

decided, in the first instance, by the circuit court. . . . [I]n the context of abuse and neglect

proceedings, the circuit court is the entity charged with weighing the credibility of

witnesses and rendering findings of fact.”).



              Not only has petitioner been deprived of the ability to argue what the newly

adduced information necessitates under our statutory scheme, but the majority’s

affirmation of termination improperly suggests that his now-certain incarceration alone

demands it. In absence of any other properly adjudicated parenting deficits, the majority

finds that petitioner’s six-year federal sentence is sufficient basis upon which to terminate,

implicitly creating a bright line rule as to the length of incarceration which presumptively

satisfies Cecil T. However, Cecil T. portends no such bright line and counsels to the
                                          4
contrary: “[T]he mere fact that someone is incarcerated will not result in automatic

termination of parental rights[.]” 228 W. Va. at 97, 717 S.E.2d at 881. 1 In fact, this Court

long ago made clear that “[a] natural parent of an infant child does not forfeit his or her

parental right to the custody of the child merely by reason of having been convicted of one

or more charges of criminal offenses.” Syl. Pt. 2, State ex rel. Acton v. Flowers, 154 W.Va.

209, 174 S.E.2d 742 (1970).



              Instead, the Court has explained that “while an individual’s incarceration

may be a criterion in determining whether his/her parental rights should be terminated,

other factors and circumstances impacting his/her ability to remedy the conditions of abuse

and neglect should also be considered when making such a disposition.” In re Emily, 208

W. Va. at 342, 540 S.E.2d at 559 (footnote omitted) (some emphasis added). Consideration

of petitioner’s “ability to remedy the conditions of abuse and neglect” necessarily




       1
         In contrast to the absence of any other adjudicated allegations other than failure to
protect lodged against petitioner, in Cecil T. the incarcerated respondent was arrested
almost immediately following an improvement period, which prompted him to leave Cecil
with an inappropriate caregiver. See id., 228 W. Va. at 93, 717 S.E.2d at 877. Cecil was
present during the crime for which respondent was arrested and respondent left him with
his mother, who had previously been found an inappropriate caregiver. Id. As such, his
incarceration alone was not the sole issue underlying his adjudication as abusive and/or
neglectful.
                                              5
commands revisiting the specific allegations of abuse and neglect lodged against petitioner

and upon which he was properly adjudicated in the first instance. 2



              The petition filed against petitioner in this matter exclusively alleges that he

failed to protect A. F. from her mother’s substance abuse—an issue which is no longer

relevant as the mother’s rights have been terminated. It is logically inescapable that the

condition of abuse or neglect of which petitioner was adjudicated was by its very nature

corrected if A. F.’s mother resolved her drug abuse or was otherwise removed as a threat

to A. F.’s welfare. That has now occurred by virtue of the termination of her parental

rights; A. F. remains in the custody of her grandparents, where petitioner’s mere

incarceration poses no apparent, immediate threat to her safety or welfare.



              Further, with respect to the extraneous issues upon which the circuit court

based its termination (and to which the majority alludes), none of those issues cure the

circuit court’s error or justify termination, as presented. Irrespective of the majority’s



       2
         The majority insinuates that incarceration is tantamount to abandonment and
therefore deserving of termination, citing a concurring opinion by Justice Workman. See
In re A. P.-1, 241 W. Va. 688, 827 S.E.2d 830 (2019) (Workman, J., concurring) (stating
that by reading the statutory provisions in pari materia, “an incarcerated parent can be
adjudicated as having abandoned his or her child[ren] through evidence of the parent’s
inability to meet even the most minimal parental duties and responsibilities to the
child[ren].”). Critically, however, petitioner was not alleged to have abandoned A. F. in
the subject petition, whereas in A. P.-1, abandonment was specifically alleged against the
respondent parent. See id. at 698, 827 S.E.2d at 840 (“[T]he petition here alleged both
abandonment and abuse/neglect.”). The DHHR did not seek amendment of the petition
herein to allege abandonment at any time. See discussion infra.
                                             6
highlighting of petitioner’s criminal history, it is undisputed that 1) his convictions

occurred prior to A. F.’s birth; and 2) his criminal history was not made part of the petition

upon which he was adjudicated. Similarly, the circuit court’s focus on petitioner’s rights

as pertained to other children not named in the petition had no adequate basis in the record;

the evidence on this is, at best, vague and primarily consists of illusory statements by the

prosecutor and petitioner’s attorneys.      More importantly, the prosecutor explicitly

recognized that if the Department of Health and Human Resources (“DHHR”) intended to

rely on prior involuntary termination as a basis to terminate in the instant case, amendment

of the petition was necessary. During the dispositional hearing below, the prosecutor twice

referenced amending the complaint to include allegations of prior termination, but never

sought to do so due to the circuit court’s erroneous termination. See W. Va. Code § 49-4-

604(c)(7)(C) (stating that prior involuntary termination may constitute “aggravated

circumstances,” obviating the need for efforts at reunification).



              This Court has definitively rejected attempts to base disposition on

allegations that are invoked during disposition, but which were not alleged in the petition

or any amendment and which did not form the basis of adjudication. See In re Lilith H.,

231 W. Va. 170, 181, 744 S.E.2d 280, 291 (2013) (“The circuit court then terminated their

parental rights on the basis of their continued acrimony, which was never even alleged to

constitute abuse and/or neglect in the petition or at any time during the proceedings. This

action served to “‘back door’” adjudication.”). Neither our Rules of Procedure, our


                                              7
precedent, nor due process permit termination of parental rights on a basis against which a

respondent parent was not given an opportunity to defend. 3



               Accordingly, while I concur in the majority’s determination that the circuit

court erred in failing to consider the Cecil T. factors, I respectfully dissent to its affirmation

of termination of petitioner’s parental rights on the basis of evidence which was not of

record below, thereby preventing petitioner from arguing the impact of such evidence to

the circuit court. There is simply nothing in the record before this Court which adequately

salvages the circuit court’s otherwise erroneous dispositional order terminating petitioner’s

parental rights. I do not suggest, however, that upon consideration of the fully developed

record and the Cecil T. factors that the circuit court may not properly determine that

termination of petitioner’s rights is in A. F.’s best interests. Quite to the contrary, my

position is that this determination remains within the exclusive province of the circuit court


       3
         Further demonstrating the prematurity of termination at this juncture, petitioner
was implicitly denied an improvement period despite his undisputed willingness to
participate because the circuit court had improperly concluded that termination was proper.
Having found the circuit court’s analysis which gave rise to termination to be erroneous, it
is necessary to remand to permit the circuit court to give full and proper consideration to
whether an improvement period is in order.

       DHHR and the guardian ad litem take the position petitioner did not qualify for an
improvement period because he failed in his burden to demonstrate the availability of
remote or online services. However, the statutory language upon which they rely makes it
petitioner’s burden to demonstrate he “is likely to fully participate in the improvement
period[.]” W. Va. Code § 49-4-610 (2015) (emphasis added). Nothing in the statutory
language makes it incumbent upon a petitioner to establish the availability of particular
services or means of providing such services. DHHR’s willful ignorance about the
availability of services is wholly insufficient to establish that petitioner is not likely to fully
participate in an improvement period.
                                                8
in the first instance upon assessment of the facts and arguments of the parties, properly

guided by applicable law, rather than a majority of this Court.




                                             9